The bond on which this suit is brought certainly cannot be converted by the declaration into an obligation upon the sheriff to pay the county tax. The bond is a proper one, given to the Governor, and conditioned that the sheriff shall "execute all process," etc., and "pay and satisfy all fees and sums of money to the persons by law entitled to them"; but nothing in the bond makes it his duty to collect the county and poor tax. The defendant states that he gave a bond to the chairman of the county court for that purpose, and that judgment was obtained against him upon it.
I have no hesitation in saying that the nonsuit should not be set aside, and that there ought not to be a new trial.
Judgment affirmed.
Approved: Jones v. Montfort, 20 N.C. 70; County Board v. Bateman,102 N.C. 52.
Distinguished: S. v. Bradshaw, 32 N.C. 229; Wilmington v. Nutt,80 N.C. 265.